Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160949 & (51)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 160949
                                                                    COA: 345690
                                                                    Wayne CC: 18-001671-FC
  JAFFAR MOUSTAK TAWFIK, a/k/a JAFFAR
  MOUSHTAK TAWFIK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to expand the record is GRANTED for the
  limited purpose of providing an offer of proof in support of the defendant’s request for an
  evidentiary hearing. The application for leave to appeal the December 19, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for
  an evidentiary hearing on the defendant’s ineffective assistance of trial counsel claim.
  See People v Ginther, 390 Mich. 436 (1973), and People v Ackley, 497 Mich. 381 (2015).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 23, 2020
         s0916
                                                                               Clerk